Exhibit 99.2 AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF GENIUS PRODUCTS, LLC A DELAWARE LIMITED LIABILITY COMPANY Exhibit 99.2 AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF GENIUS PRODUCTS, LLC A DELAWARE LIMITED LIABILITY COMPANY This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of Genius Products, LLC, is made as of July 21, 2006, by and among The Weinstein Company Holdings LLC, a Delaware limited liability company (“WCO”), W-G Holding Corp., a Delaware corporation (“W-G Holding”) and Genius Products, Inc., a Delaware corporation (“Genius”), and each other person who is or becomes a Member in accordance with the terms of this Agreement.Capitalized terms used herein without definition shall have the meanings set forth therefor in Article 1 of this Agreement. WHEREAS, the Company was formed as The Weinstein Company Funding LLC pursuant to a Certificate of Formation filed in the office of the Secretary of State of the State of Delaware on May 10, 2005, and a Second Amended and Restated Limited Liability Company Agreement was entered into on July 19, 2006 (the “Original Agreement”); WHEREAS, the Members wish to change the name of the Company to Genius Products, LLC and amend and restate the terms and provisions of the Original Agreement; NOW, THEREFORE, in consideration of the mutual covenants and agreements herein made and intending to be legally bound, the Members hereby agree to amend and restate in its entirety the Original Agreement as follows: ARTICLE 1 DEFINITIONS When used in this Agreement, the following capitalized terms shall have the meanings set forth below. “Act” means the Delaware Limited Liability Act, Delaware Code Annotated Title 6,
